DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-5, in the reply filed on July 1, 2021 is acknowledged.
Accordingly, claims 6-10 are withdrawn as being to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2020 was considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Niimi et al. (US 2010/0127335 A1) (“Niimi”).
Regarding claim 1, Niimi teaches at least in figures 1A-1F:
an oxide film (1004) containing first element (¶ 1004, where silicon can be the first element); and a
conductive film (1006) provided to be in contact with the oxide film (1004), containing metal element (¶ 0019, where Ti can be used) and oxygen element (1022; ¶ 0028 where 1022 is oxygen), 
wherein a volume density of the oxygen element in the conductive film is
 less than 2.38x1022 atoms/cm3 when the metal element is tungsten (W), less than 4.27x1022 atoms/cm3 when the metal element is molybdenum (Mo), less than 2.28x1022 atoms/cm3 when the metal element is titanium (Ti),less than 5.00x1022 atoms/cm3 when the metal element is chromium (Cr), less than 4.23x1022 atoms/cm3 when the metal element is vanadium (V), less than 4.84x1022 atoms/cm3 when the metal element is iron (Fe), less than 2.82x1022 atoms/cm3 when the metal element is copper (Cu), less than 3.32x1022 atoms/cm3 when the metal element is tantalum (Ta), and less than 2.78x1022 atoms/cm3 when the metal 18/cm3 to 1x1021 atoms/cm3).
Regarding claim 2, Niimi teaches at least in figures 1A-1F:
wherein the volume density of the oxygen element in the conductive film is 1.0x1016 atoms/cm3 or more (¶ 0028where the oxygen concentration in 1006 can be between 1x1018/cm3 to 1x1021 atoms/cm3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niimi.
Regarding claim 3, Niimi teaches at least in figures 1A-1F:
wherein an atom of the metal element (Ti) is bounded with an atom of the oxygen element (1022) in the conductive film (1006, where it would have been inherent/obvious that the oxygen atoms which are inserted into the metal layer will bond with some of the Ti in the conductive film which can potentially form TiO, and/or TiON), and
said atom of the oxygen element is bounded with an atom of the first element (Si) (¶ 0018, where 1004 can be SiO2).
Regarding claim 4, Niimi teaches at least in figures 1A-1F:
herein a binding energy between the metal element and an oxygen element is smaller than a binding energy between an oxygen element and the first element (this is an obvious/inherent characteristic of the process and/or materials. MPEP 2112.).
Regarding claim 5, Niimi teaches at least in figures 1A-1F:
further comprising a film (1024) on the conductive film (1006), 
which contains metal element (¶ 0029, where 1024 is a metal layer) of a same type as or a different type from the metal element (this limitation allows for any metal to be used. ¶ 0029 states element 1024 is a metal layer, thus any metal can be used) and has a lower oxygen concentration than the conductive film (since Niimi is silent to the oxygen concentration in the conductive film it is inherent/obvious that it does not have oxygen in it. Therefore, it is inherent/obvious that 1024 will have a lower oxygen concentration than 1006).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/VINCENT WALL/            Primary Examiner, Art Unit 2822